Name: 2007/681/EC,Euratom: Council and Commission Decision of 9 October 2007 concerning the conclusion of the Protocol to the Partnership and Cooperation Agreement (PCA) between the European Communities and their Member States, of the one part, and the Republic of Moldova, of the other part, on accession of the Republic of Bulgaria and Romania to the PCA
 Type: Decision
 Subject Matter: international affairs;  Europe;  European construction
 Date Published: 2007-10-25

 25.10.2007 EN Official Journal of the European Union L 281/23 COUNCIL AND COMMISSION DECISION of 9 October 2007 concerning the conclusion of the Protocol to the Partnership and Cooperation Agreement (PCA) between the European Communities and their Member States, of the one part, and the Republic of Moldova, of the other part, on accession of the Republic of Bulgaria and Romania to the PCA (2007/681/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION AND THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Article 44(2), the last sentence of Article 47(2), and Articles 55, 57(2), 71, 80(2), 93, 94, 133 and 181a, in conjunction with the second sentence of Article 300(2) and the first subparagraph of Article 300(3), thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 101 thereof, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Article 6(2) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament, Having regard to the Councils approval pursuant to Article 101 of the Treaty establishing the European Atomic Energy Community, Whereas: (1) The Protocol to the Partnership and Cooperation Agreement (PCA) between the European Communities and their Member States, of the one part, and the Republic of Moldova, of the other part, on accession of the Republic of Bulgaria and Romania to the PCA (1), was signed on behalf of the European Community and the Member States on 17 April 2007 in accordance with Council Decision 2007/546/EC (2). (2) Pending its entry into force, the Protocol has been applied on a provisional basis as from 1 January 2007. (3) The Protocol should be approved, HAVE DECIDED AS FOLLOWS: Article 1 The Protocol to the Partnership and Cooperation Agreement (PCA) between the European Communities and their Member States, of the one part, and the Republic of Moldova, of the other part, on accession of the Republic of Bulgaria and Romania to the PCA is hereby approved on behalf of the European Community, the European Atomic Energy Community and the Member States. Article 2 The President of the Council shall, on behalf of the European Community and its Member States, give the notification provided for in Article 3(2) of the Protocol. The President of the Commission shall simultaneously give such notification on behalf of the European Atomic Energy Community. Done at Luxembourg, 9 October 2007. For the Council The President F. TEIXEIRA DOS SANTOS For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 202, 3.8.2007, p. 21. (2) OJ L 202, 3.8.2007, p. 19.